Kupferman, J. (dissenting).
I would affirm.
The facts are fairly stated in the majority opinion.
In view of the guilty verdict we are obliged to review the evidence "in the light most favorable to the People” inasmuch as "credibility is a matter to be determined by the trier of the facts”. (People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932.) Accordingly, there was here a clear attempt to *107possess, temporarily thwarted only by the poor quality of the merchandise.
In capsule, an apt reference is found in the words of an old popular song: "Your Lips Tell Me No No, But There’s Yes, Yes In Your Eyes.”
In more prosaic fashion, if it were a crime to buy a shirt and I looked at a shirt for the purpose of purchase and rejected it for some imperfection in the collar, it would still be an attempt to buy a shirt.